OPINION SUTIN, Judge. This is a Rule 93 [§ 21-1-1(93), N.M. S.A.1953 (Repl. Vol. 4)] case, an appeal from denial of defendant’s motion to vacate a judgment of conviction and sentence set forth in State v. Manlove, 79 N.M. 189, 441 P.2d 229 (Ct.App.1968). Defendant claims (1) there was a merger of offenses and he was improperly punished for three separate offenses; (2) the trial court failed to properly instruct the jury. The matters urged for reversal are ones which have already been decided or should have been submitted to this court on the original appeal. State v. Sedillo, 84 N.M. 293, 502 P.2d 318 (Ct.App.1972). Affirmed. It is so ordered. HENDLEY and HERNANDEZ, JJ., concur.